972 So.2d 416 (2007)
Germaine BROOKS, et al.
v.
CITY OF LAFAYETTE, et al.
Randy Fontenot, et al.
v.
Patterson Insurance, et al.
No. 06-1625.
Court of Appeal of Louisiana, Third Circuit.
December 5, 2007.
Rehearing Denied January 23, 2008.
Lawrence N. Curtis, Lawrence N. Curtis, Ltd, Lafayette, LA, for Plaintiffs/Appellants, Randy Fontenot and Susanne Fontenot.
Rickey W. Miniex, Clyde R. Simien, Todd M. Swartzendruber, Holli K. Yandle, Simien & Miniex, Lafayette, LA, for Defendant/Appellee/Appellant, Lafayette City-Parish Consolidated Government.
Colleen McDaniel, Assistant Attorney General, Louisiana Department of Justice, Division of Risk Litigation, Lafayette, LA, Counsel for Defendant/Appellee, The State of Louisiana Through the Department of Transportation and Development.
Court composed of Chief Judge ULYSSES GENE THIBODEAUX, SYLVIA R. COOKS, JIMMIE C. PETERS, ELIZABETH A. PICKETT, and J. DAVID PAINTER, Judges.
PETERS, J.
For the reasons assigned in Fontenot v. Patterson Insurance Co., 06-1624 (La. App. 3 Cir. 12/5/2007), 972 So.2d 401, 2007 WL 4245674, we affirm the third-party demand judgment in favor of the Lafayette City-Parish Consolidated Government and against Germaine Brooks and the State of Louisiana, Department of Transportation and Development. We order that Germaine Brooks and the State of Louisiana, Department of Transportation and Development, shall be responsible for court costs, including the cost of this appeal, in proportion to their fault. Pursuant to the requirement of La.R.S.13:5112(A), we set the fifty percent share of costs assessed to the State of Louisiana, Department of Transportation and Development in a monetary *417 amount, $371.86 in lower court costs and $4,193.34 in appellate costs.
AFFIRMED.
PICKETT, J., dissents and assigns written reasons.
PICKETT, J., dissenting.
For the reasons assigned in my dissent in Fontenot v. Patterson Insurance Co., 06-1624 (La.App. 3 Cir. 12/5/2007), 972 So.2d 401, 2007 WL 4245674, I respectfully dissent.